DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because: The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes", “In some embodiment”, etc.  Appropriate corrections are required.  See MPEP § 608.01(c). It is also to be noted that, the conductive receptacle and its associated structural limitations are not defined in any of the claims of an invention, i.e. are not part of an instant application. 
The title of the invention is not appropriate, as there is no such system is claimed or defined.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ELECTRICAL CONNECTOR HAVING A PLURALITY OF SUPERELASTIC CONTACT ELEMENTS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30-34 and 43-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of the US patent no. 10,720,724, hereafter patent ’724.  
Claims 30-34 and 43-45 of an instant application is broader than claim 1 of US patent ’724, the structure of contact element of the patent no. ’724, e.g. a plurality of contact element are not required to be arrange in array, as claimed in claims 1, 17 of the US patent ’724, and “first portion” of line 3 of claim 1 of the instant application, is equivalent to ‘at least portion of the contact element’ . 
Claim 31 is equivalent to lines 8-12 of claim 1, 17 and lines 11-15 of claim 24 of US patent ’724. 
Claim 32 is equivalent to claim 2 of US patent ’724.
Claim 33 is equivalent to claim 3 of US patent ’724. 
The claim subject matter of claims 32, 33, is equivalent to claim 20 of US patent ’724.
Claim 34 is equivalent to claim 4 of US patent ’724.
It is to be noted that there is no particular structure of the contact element is defined in claim 30 and 43 of the instant application.

Claim 30, 31, 35 and 43-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3of the US patent no. 9,991,617, hereafter patent ’617.  
Claims 30 and 31of an instant application is broader than claim 1 of US patent ’617, the structure of contact element of the instant application is equivalent to the structure of the contact of claims 1 and 2 of the patent no. ‘617, e.g. “a plurality of contact element” of claim 30 of claim 30 is equivalent to one or more mating contacts of a first connector of claim 1, line 1, or one or more receptacles of a second connector (lines 4-5 of claim 1) of US patent ’617, and “a first portion of the contact element formed from superelastic material” is equivalent to “mating contacts comprises a superelastic material” of claim 2 of US patent ’617.  
Claim 35 is equivalent to claim 3 of US patent ’617. 
It is to be noted that there is no particular structure of the contact element is defined in claim 30 and 43-45 of the instant application.
Claims 30, 31, 35 and 43-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of the US patent no. 10,367,287, hereafter patent ’287.  
Claims 30, 31 and 45 of an instant application is broader than claims 1 and 11 of US patent ’287, , e.g. “a plurality of contact elements” of the instant application is equivalent to one or more superelastic components of claim 1 of the patent no. ‘287”. 
It is to be noted that there is no particular structure of the contact element is defined in claims 30 and 43 of the instant application.
Regarding claim 43-45, US patents ’724, ’617 and ’287 discloses all the structural limitations except for the method of operating an electrical connector to make electrical connection to a mating component, the method comprising: pressing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the steps such as pressing the electrical connector and mating connector together as claimed in claims 43-45 in order to have ease of insertion one into other and establish the electrical connection there in between.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoner (US 7,976,326).
Regarding claim 30, Stoner discloses an electrical connector electrical connector, 20/20’ comprising: a plurality of contact elements 50, each of the plurality of contact elements 50 comprising: a first portion 54/54’ (of the contact element 50/50’ formed from superelastic material (It is to be noted that, the term “superelastic” is relative and renders the claimed invention and is broader limitation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner.
Stoner discloses all the structural limitations of claims 43-45, except for the method step such as pressing an electrical connector and a mating connector together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the steps such as pressing an electrical connector and a mating connector together as claimed in claims 43-45 in order to have ease of insertion one into other and establish the electrical connection there in between.
Allowable Subject Matter
Claims 31-42 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, the prior art does not disclose or suggest the superelastic material is characterized by a stress-strain curve having a superelastic regime; and deformation of the superelastic material within the superelastic regime results in at least a partial phase transformation of the first portion of the contact element in combination with other limitation of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 of parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831